KP

                               UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK
                                                       WHITE PLAINS DIVISION

In re: CYNTHIA CARSSOW FRANKLIN                                                                         Case No.: 10-20010-MG-13

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
KRISTA M. PREUSS, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 06/01/2010.
2) The plan was confirmed on 10/02/2018.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 10/02/2018.
6) Number of months from filing or conversion to last payment: 100.
7) Number of months case was pending: 105.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 11,975.00.
10) Amount of unsecured claims discharged without full payment: 152,691.06.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:          $95,485.20
       Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                 $95,485.20

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                $77,764.09
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                     $4,201.35
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                             $81,965.44

 Attorney fees paid and disclosed by debtor:              $2,200.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim               Claim       Principal           Interest
Name                                        Class            Scheduled         Asserted            Allowed     Paid                Paid
ABN AMRO MORTGAGE GRP                       Unsecured                   NA           NA                NA             .00                 .00
ABN AMRO MORTGAGE GRP                       Unsecured                   NA           NA                NA             .00                 .00
ABN AMRO MORTGAGE GRP                       Unsecured                   NA           NA                NA             .00                 .00
BALLY TOTAL FITNESS                         Unsecured                   NA           NA                NA             .00                 .00
BRONXVILLE PATHOLOGY ASSO                   Unsecured              65.00             NA                NA             .00                 .00
CAP ONE                                     Unsecured                   NA           NA                NA             .00                 .00
CAP ONE                                     Unsecured                   NA           NA                NA             .00                 .00
CAP ONE                                     Unsecured                   NA           NA                NA             .00                 .00
CBNA                                        Unsecured                   NA           NA                NA             .00                 .00
CHASE                                       Unsecured                   NA           NA                NA             .00                 .00
CHASE                                       Unsecured                   NA           NA                NA             .00                 .00
CHASE                                       Unsecured                   NA           NA                NA             .00                 .00
CHASE                                       Unsecured                   NA           NA                NA             .00                 .00
Page 1 of 3                                                                                                    UST Form 101-13-FR-S (9/1/2009)
KP

                          UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF NEW YORK
                                          WHITE PLAINS DIVISION

In re: CYNTHIA CARSSOW FRANKLIN                                                Case No.: 10-20010-MG-13

              Debtor(s)

                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                       Claim        Claim        Claim        Principal           Interest
Name                              Class        Scheduled    Asserted     Allowed      Paid                Paid
CITIBANK NA                       Unsecured           NA          NA          NA             .00                 .00
CITIBANK NA                       Unsecured      9,826.00         NA          NA             .00                 .00
CITIBANK NA                       Unsecured      8,851.00         NA          NA             .00                 .00
CREDIT MANAGEMENT                 Unsecured        240.00         NA          NA             .00                 .00
DEPT OF ED SALLIE MAE             Unsecured     22,993.00         NA          NA             .00                 .00
ED FINAN SVCS UFCU                Unsecured           NA          NA          NA             .00                 .00
EMERGE                            Unsecured           NA          NA          NA             .00                 .00
EMPRESS AMBULANCE SVC             Unsecured        521.00         NA          NA             .00                 .00
FORD CRED                         Unsecured           NA          NA          NA             .00                 .00
FORECT CREEK HOA                  Unsecured           NA          NA          NA             .00                 .00
GEMB FRYS ELECT                   Unsecured           NA          NA          NA             .00                 .00
INTERNAL REVENUE SERVICE          Priority            NA    13,519.76   13,519.76    13,519.76                   .00
INTERNAL REVENUE SERVICE          Unsecured     19,779.84   19,779.84   19,779.84            .00                 .00
IRS                               Priority      33,300.00         NA          NA             .00                 .00
LAWRENCE HOSPITAL CTR             Unsecured        335.00         NA          NA             .00                 .00
LAWRENCE HOSPITAL CTR             Unsecured        160.00         NA          NA             .00                 .00
MANHATTAN DIAG RADIOLOGY          Unsecured         18.00         NA          NA             .00                 .00
MARY KAY & GLEN MOSS              Unsecured           NA     3,830.00         .00            .00                 .00
MARY KAY & GLEN MOSS              Unsecured           NA     2,300.00         .00            .00                 .00
NICOLE E. SCHIAVO                 Secured             NA    38,163.16   38,163.16            .00                 .00
PROVIDIAN                         Unsecured           NA          NA          NA             .00                 .00
QUEST DIAGNOSTICS                 Unsecured         24.00         NA          NA             .00                 .00
QUEST DIAGNOSTICS                 Unsecured        156.00         NA          NA             .00                 .00
RANDOLPH BROOK FCU                Unsecured           NA          NA          NA             .00                 .00
RELIANR ENERGY                    Unsecured        818.00         NA          NA             .00                 .00
SALLIE MAE                        Unsecured           NA    23,569.37   23,569.37            .00                 .00
SALLIE MAE                        Unsecured     30,510.00         NA          NA             .00                 .00
SALLIE MAE                        Unsecured     14,276.00         NA          NA             .00                 .00
SALLIE MAE                        Unsecured     11,915.00         NA          NA             .00                 .00
SALLIE MAE                        Unsecured      8,875.00         NA          NA             .00                 .00
SALLIE MAE                        Unsecured           NA          NA          NA             .00                 .00
SALLIE MAE                        Unsecured     12,630.00         NA          NA             .00                 .00
SALLIE MAE                        Unsecured      8,875.00         NA          NA             .00                 .00
SAXON MORTG SVC                   Unsecured           NA          NA          NA             .00                 .00
SPRINT NEXTEL                     Unsecured        428.00     427.22      427.22             .00                 .00
ST JOSEPHINE HOSPITAL             Unsecured        292.00         NA          NA             .00                 .00
ST JOSEPHINE MED CTR              Unsecured        292.00         NA          NA             .00                 .00
TIME WARNER CABLE                 Unsecured        239.00         NA          NA             .00                 .00
TRANS CONTINENTAL COLL            Unsecured         65.00         NA          NA             .00                 .00
URGENT & FAMILY CARE              Unsecured        158.00         NA          NA             .00                 .00

Page 2 of 3                                                                           UST Form 101-13-FR-S (9/1/2009)
KP

                                  UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF NEW YORK
                                                    WHITE PLAINS DIVISION

In re: CYNTHIA CARSSOW FRANKLIN                                                                          Case No.: 10-20010-MG-13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim                Claim         Claim          Principal           Interest
Name                                        Class              Scheduled            Asserted      Allowed        Paid                Paid
VENCO CONSTRUCTION                          Unsecured               350.00                NA            NA              .00                 .00
VERIZON NEW YORK                            Unsecured                  NA                 NA            NA              .00                 .00
VERIZON NEW YORK                            Unsecured                  NA                 NA            NA              .00                 .00
WEBBANK DFS                                 Unsecured                  NA                 NA            NA              .00                 .00
WELLS FARGO BANK, NA                        Secured            131,000.00          170,072.60           .00             .00                 .00
WFNNB EXPRESS                               Unsecured                  NA                 NA            NA              .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00              .00                 .00
     Mortgage Arrearage:                                                                         38,163.16              .00                 .00
     Debt Secured by Vehicle:                                                                          .00              .00                 .00
     All Other Secured:                                                                                .00              .00                 .00
 TOTAL SECURED:                                                                                  38,163.16              .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                  .00
     Domestic Support Ongoing:                                                                         .00             .00                  .00
     All Other Priority:                                                                         13,519.76       13,519.76                  .00
 TOTAL PRIORITY:                                                                                 13,519.76       13,519.76                  .00

 GENERAL UNSECURED PAYMENTS:                                                                     43,776.43              .00                 .00

 Disbursements:
        Expenses of Administration:                                                             $81,965.44
        Disbursements to Creditors:                                                             $13,519.76
 TOTAL DISBURSEMENTS:                                                                                                             $95,485.20

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      03/26/2019                                      By:     /s/KRISTA M. PREUSS
                                                                                     Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
